Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 1 of 46 PageID #: 2334

   UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF NEW YORK                                                                    omim
   UNITED STATES OF AMERICA,

                            Plaintiff,

           V.




    MOSHE LAX, individually, as an executor of

    the Chaim Lax Estate, as a trustee of the Chaim

    Lax Family Trust, and as a trustee of the GAM A

    Trust; ZLATY SCHWARTZ, individually, as

    executor of the Chaim Lax Estate, as trustee of                                                           FILED
                                                                                                           IN CLERK'S OFFICE
                                                                                No.: I:I8-cv-0406I   US DISTRICT COURT E.D.N.Y.
    the Chaim Lax Family Trust; SHAINDY LAX;

    JUDITH LAX; J.L., a minor; 299 I lEWES
                                                                                                           AUG 05 20I9           ★
    STREET REALTY CORP; 307 HEWES                                                                    BROOKLYN OFFICE
    STREET REALTY CORP; JBAM REALTY

    LLC, a/k/a JBAM REALTY 2 LLC; BEN ZION

    JACOBOWITZ; TONY JACOBOWITZ; SL

    HOLDINGS I, LLC; SL HOLDINGS II, LLC;
                                                                                               D
                                                                                                      m
                                                                                                      M—




    SL HOLDINGS III, LLC; SL HOLDINGS IV,                                                            AU6 6 5 2019
    LLC; SL HOLDINGS V, LLC; DIAMOND

    DYNAMICS LLC; KGK JEWELRY LLC;
                                                                                              FRO SE OFFICE
    CONGREGATION                   BAIS        YEHUDAH

   D'GANITCH; and LX HOLDINGS LLC,

                           Defendants.

                      SECOND AMENDED ANSWER AND AFFIRMATIVE DEFENSES


            Defendant Moshe Lax ("ML"), viaPro Se , Answers Affirmative Defenses to theAmended Complaint ofthe
   Plaintiff, the United States of America.




                                                I.   .IiiHsriipfion and Venue



                 1.       ML denies knowledge or information sufficient to form a belief as to the truth of the allegations in
   paragraph I of the complaint.

            2.        ML denies knowledge or information sufficient to form a belief as to thetruth of theallegations in
   paragraph I of the complain
                                                                1
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 2 of 46 PageID #: 2335
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 3 of 46 PageID #: 2336
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 4 of 46 PageID #: 2337
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 5 of 46 PageID #: 2338
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 6 of 46 PageID #: 2339
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 7 of 46 PageID #: 2340
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 8 of 46 PageID #: 2341
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 9 of 46 PageID #: 2342
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 10 of 46 PageID #: 2343
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 11 of 46 PageID #: 2344
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 12 of 46 PageID #: 2345
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 13 of 46 PageID #: 2346
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 14 of 46 PageID #: 2347
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 15 of 46 PageID #: 2348
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 16 of 46 PageID #: 2349
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 17 of 46 PageID #: 2350
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 18 of 46 PageID #: 2351
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 19 of 46 PageID #: 2352
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 20 of 46 PageID #: 2353
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 21 of 46 PageID #: 2354
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 22 of 46 PageID #: 2355
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 23 of 46 PageID #: 2356
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 24 of 46 PageID #: 2357
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 25 of 46 PageID #: 2358
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 26 of 46 PageID #: 2359
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 27 of 46 PageID #: 2360
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 28 of 46 PageID #: 2361
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 29 of 46 PageID #: 2362
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 30 of 46 PageID #: 2363
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 31 of 46 PageID #: 2364
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 32 of 46 PageID #: 2365
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 33 of 46 PageID #: 2366
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 34 of 46 PageID #: 2367
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 35 of 46 PageID #: 2368
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 36 of 46 PageID #: 2369
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 37 of 46 PageID #: 2370
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 38 of 46 PageID #: 2371
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 39 of 46 PageID #: 2372
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 40 of 46 PageID #: 2373
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 41 of 46 PageID #: 2374
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 42 of 46 PageID #: 2375
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 43 of 46 PageID #: 2376
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 44 of 46 PageID #: 2377
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 45 of 46 PageID #: 2378
Case 1:18-cv-04061-ILG-PK Document 129 Filed 08/05/19 Page 46 of 46 PageID #: 2379
